Title: To George Washington from Nathaniel Stevens, 4 July 1781
From: Stevens, Nathaniel
To: Washington, George


                  
                     Hartford July 4th 1781
                  
                  I would inform Your Excellency that I arrived here this Morning, where I learn that his Excellency Governor Trumbull is at his Seat in Lebanon.
                  I meet with no Provision or Rum between this & Fishkill, on the Move, except three Hhds & twelve Tierces of the latter near Fredericksburgh, which I expect is arrived before this.
                  I found but ten Barrels of Beef, and two Tierces of Rum at Danbury, which I have directed to be forwarded immediately to Peekskill.
                  Mr Pomeroy D.Q.M. informs me there is fourteen hundred & fifteen Barrels of Beef, Pork, & fish, at this Place, Weathersfield, Rocky hill, Walling ford, and Saybrook, also of five Hhds Rum being at Hartford and Middletown, and that he shall forward three Brigades of Teams loaded with the same this Week.
                  I shall proceed immediately to Lebanon, when I shall give Your Excellency what farther Information I get respecting Supplies being forwarded & have the Honor to be, with due Respect, Your Excellency’s most obedt Servant
                  
                     N. Stevens D.C.G. Issues
                     
                  
               